DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Rudd on 4/25/2022.
The application has been amended as follows: 
On claim 1, please replace the entirety of claim 1 with the following limitations:
--A weld training system, comprising:
a mobile device mount comprising complementary connectors configured for connection to connectors of a welding helmet of the welding helmet configured for connection of a lens or auto-darkening filter to the welding helmet; and 
a mobile device retained by the mobile device mount, the mobile device comprising:
a housing,
a display configured to display images from a first side of the housing, 
a camera configured to capture images from a second side of the housing opposite the first side of the housing,
processing circuitry in the housing and coupled to the display and the camera, and
a computer readable storage device comprising computer readable instructions which, when executed, cause the processing circuitry to: 
execute a welding simulation based on images captured via the camera, 
generate images of the welding simulation; and 
display the images of the welding simulation via the display.  --

On claim 2, please replace the entire claim limitations with the following:
-- The weld training system as defined in claim 1, wherein the mobile device mount comprises:
a mobile device retainer configured to retain the mobile device, the mobile device retainer having an opening configured to avoid obscuring a field of view of the camera when the camera captures images; and
a mounting panel comprising the complementary connectors configured to attach to the connectors of the welding helmet such that the mounting panel replaces a lens or auto-darkening filter of the welding helmet, 
wherein the mobile device retainer and the mounting panel are configured to retain the mobile device in a field of view of a wearer of the welding helmet to display the images of the welding simulation to the wearer via the display.--

On claim 3 line 2, please change the phrase “Fresnal lens” to --Fresnel lens--.

On claim 8, please change the entirety of claim 8 with the following limitations:
-- A weld training system, comprising:
a welding tool comprising:
communication circuitry configured to be communicatively paired with a mobile device via a wireless communication protocol, the communication circuitry being further configured to send one or more signals to the mobile device, the mobile device being configured to execute a welding simulation based on the one or more signals,  and
a tool identifier imprinted on the welding tool that assists in communicatively pairing the welding tool with the mobile device, the mobile device being configured to communicatively pair with the welding tool only if the tool identifier is associated with the mobile device



Please cancel claim 9.  

On claim 10, please replace the entire claim with the following claim limitations:
-- The weld training system as defined in claim [[9]]8, 

On claim 11, please replace the entire claim with the following claim limitations:
-- The weld training system as defined in claim [[10]]8, wherein the welding tool further comprises a nozzle comprising a first identifier, and a marker label configured for attachment to the nozzle, the marker label comprising a second identifier that is complementary to the first identifier of the nozzle, the first identifier and second identifier together indicating a correct configuration for attaching the marker label to the nozzle

On claim 12, please replace the entire claim with the following claim limitations:
-- The weld training system as defined in claim [[11]]8, wherein the welding tool further comprises a handle, a neck attached to a 


On claim 15, please replace the entire claim limitation with the following limitations:
-- A weld training system, comprising:
a welding tool, comprising:
		a handle,
		a trigger movably connected to the handle,
a marker, and
a slide that covers the marker, the slide configured to retract to uncover the marker in response to activation or deactivation of the trigger.--

Please cancel claim 16.

On claim 17, please replace the entire claim with the following claim limitations:
--The weld training system of claim 15, wherein the marker comprises a first marker, and wherein the welding tool further comprises a second marker, the first marker being moved with respect to the second marker when the trigger is activated or deactivated

On claim 18, please replace “15” with  --17--.

Please cancel claim 19.

On claim 20, please replace the entire claim with the following claim limitations:
--The weld training system of claim 15, further comprising a mobile device configured to observe the marker and conduct a weld training simulation based on whether or not the marker is visible

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715